| AMY, Judge,
dissenting.
I respectfully disagree with the majority’s view in this case. In my opinion, it was not manifest error for the trial court to conclude that the evidence presented is insufficient to prove that the sale should be rescinded. Nor do I find manifest error in the trial court’s conclusion that the proper remedy in this case is quanti minoris recovery, but that there was not a sufficient showing of the quantum for reduction. Accordingly, I would affirm the trial court’s ruling.